DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory Michelson on 02/26/2021.
The application has been amended as follows: 
In regards to claim 9, after “claim”; --9-- has been deleted.
In regards to claim 9, after “claim”; --8-- has been inserted.

In regards to claim 19, after “claim”; --19-- has been deleted.
In regards to claim 19, after “claim”; --18-- has been inserted.

In regards to claim 20, after “claim”; --1-- has been deleted.
In regards to claim 20, after “claim”; --11-- has been inserted.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Another closest prior art of record is Wagner et al. (US 20140288694, hereinafter Wagner). Wagner teaches “By construction of the right angle plate 140b the axes of roll and tilt and those of their respective bearings 411a, 421a intersect at or near the physical rig's 1 center of gravity.  Furthermore, the axis of pan is preferably coincident with the central axis of the pan torque handle output shaft 431 with said axis nominally or precisely passing through the intersection of said roll and tilt axes.  Counterweight 431b substantially balances the weight of assemblies 421, 420 such that their common center of gravity is substantially coincident with said axis of pan, allowing the balanced component assembly center of gravity substantially coincident with the gimbal axes' intersection”
In regards to claims 1 and 11; Ellison taken either individually or in combination with Wagner fails to teach or render obvious a system and a method for disclosing “determine a compensating radial weight position for the counterbalance weight based, at least in part, on the received orientation, wherein the compensating radial weight position is configured to reduce a radial displacement of a center of gravity of the payload from the rotational axis of the gimbal ring”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231.  The examiner can normally be reached on Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663